Citation Nr: 0514036	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  05-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1973.

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Detroit, Michigan, which denied a claim for an increased 
rating for schizophrenia, paranoid type, and also denied 
claims for entitlement to TDIU and nonservice-connected 
pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, filed January 28, 2005, the 
appellant requested a hearing at a local VA office before the 
Board of Veterans' Appeals (Board).  Given his timely 
request, the Board finds the hearing must be scheduled.  See 
generally 38 U.S.C.A. § 7107 (West 2002).  Since such 
hearings are scheduled by the RO, the Board must remand the 
case to the RO for that purpose, to ensure full compliance 
with due process requirements.  See 38 C.F.R. §§ 20.704, 
20.1304 (2004).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:


The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and notified of the hearing 
date.


Thereafter, whether the travel board hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for further 
appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




